 



Exhibit 10.46
CSK AUTO, INC.
March 31, 2008
Brian Woods
[Address]
Dear Brian:
     In connection with your employment by CSK Auto, Inc. (the “Company”), the
Company currently reimburses the costs incurred by you in connection with
(i) your relocation to the Phoenix, Arizona area and (ii) temporary living
arrangements in Phoenix, Arizona area.
     The Company agrees that if, prior to the sale of your home in Dallas, Texas
and the completion of your permanent relocation to the Phoenix, Arizona area
(including purchase of a home in Phoenix), the Company enters into an agreement
that, if consummated, would result in a Change in Control (as defined in the CSK
Auto Corporation 2004 Stock and Incentive Plan), then from and after the
consummation of the Change in Control and until the earlier of (A) the date that
is eight months after the consummation of the Change of Control transaction and
(B) the date that is six months following the date of your termination of
employment for any reason, the Company (and any successor thereto) will continue
to reimburse you for relocation, home sale and purchase, and temporary living
expenses on terms no less favorable than those provided to you prior to the
consummation of the Change in Control, which items shall include, but shall not
be limited to, the terms set forth in Appendices A & B hereto and, to the extent
not inconsistent with Appendices A & B, the CSK Auto, Inc. Relocation Policy as
in effect and applicable to you prior to the Change in Control.
signature page follows

 



--------------------------------------------------------------------------------



 



Brian Woods
March 31, 2008
Page 2
     IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the date first written above.

         
 
  CSK AUTO, INC.
 
       
 
  By:   /s/ LAWRENCE N. MONDRY
 
       
 
      Name: Lawrence N. Mondry
Title: President and Chief Executive Officer
 
       
 
  CSK AUTO CORPORATION
 
       
 
  By:   /s/ LAWRENCE N. MONDRY
 
       
 
      Name: Lawrence N. Mondry
Title: President and Chief Executive Officer
 
       
 
  BRIAN WOODS
 
       
 
  /s/ BRIAN K. WOODS
 
   

 



--------------------------------------------------------------------------------



 



Brian Woods
March 31, 2008
Page 3
Appendix A — Approved Relocation Expenses
Effective as of March 31, 2008, the following relocation and temporary living
expense reimbursements have been approved by the Compensation Committee of the
Board of Directors of the Company and CSK Auto Corporation:

•   Temporary housing consistent with the Executive’s existing accommodations in
and around the Phoenix, Arizona metropolitan area or comparable housing in the
Executive’s sole discretion.   •   The actual cost incurred by you of each of
the expenses detailed on the relocation estimate attached hereto as Appendix B,
whether you move to the Phoenix, Arizona metropolitan area or another city, and
whether or not the actual amount of a particular expense equals or exceeds the
amount shown on Appendix B; provided, however, that the reimbursement obligation
for moving costs shall not exceed the estimated expense shown on Appendix B.   •
  Reimbursement of the cost to transport you and your family and any and all of
your personal goods back to Dallas, Texas following termination of your
employment for any reason other than Cause.

 